Citation Nr: 1730712	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  10-01 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to an initial disability rating in excess of 30 percent for adjustment disorder with anxiety and depressed mood.

3.  Entitlement to an initial rating in excess of 20 percent for right leg lymphedema with venous insufficiency status post greater saphenous vein stripping (right leg lymphedema).

4.  Entitlement to an initial rating in excess of 10 percent for left leg lymphedema.

5.  Entitlement to an initial rating in excess of 10 percent for disability characterized as an undiagnosed illness manifested by fever, tachycardia, fatigue, headaches, swollen lymph nodes, and anemia (undiagnosed illness).

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army Reserve from November 1999 to May 2000 and from March 2003 to March 2004.

This case comes before the Board of Veterans' Appeals (the Board) from December 2008, December 2009, and February 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems; any future consideration of this case should take into account the existence of these electronic records.

The Veteran had a hearing before the undersigned Veterans' Law Judge in April 2017.  A transcript of that proceeding has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

There are outstanding medical records.  VA medical records dated September 11, 2007 and June 10, 2008 indicate that non-VA, fee-basis records were scanned into VistA imaging.  However, those records do not appear to have been associated with the claims file.  On remand, the non-VA records identified in the September 11, 2007 and June 10, 2008 VA medical records as well as any updated VA medical records from December 2016 to present should be associated with the claims file.

Additionally, in a March 2014 letter Dr. W. T. stated he had been treating the Veteran since 2012.  The July 2015 VA psychiatric examination report noted the Veteran received most of her medical care from a private physician.  A February 27, 2014 VA medical record shows that the Veteran received care at Ohio Heart & Health Vascular, though it is unclear whether complete records from that provider have been associated with the claims file.  Additionally, the Veteran has reported receiving private psychiatric care at Belpre.  See March 2016 and September 2016 VA psychiatry notes, and April 2017 Hearing Transcript, pp. 28-29.  As these records could pertain to the Veteran's claims, remand is required for the AOJ to attempt to obtain them.  

With respect to the Veteran's apnea claim, she was afforded a VA examination in December 2013.  The examiner opined that the Veteran's apnea was less likely than not related to service, explaining that apnea was an anatomical event causing obstruction of the upper airway, that the Veteran's weight graph showed obesity as early as 2004, and that her body mass index (BMI) was greater than 40.  However, during her April 2017 Board hearing, the Veteran asserted that her sleep apnea was secondary to lymphedema and / or GERD.  See Hearing Transcript, pg. 42.  She also reported that a treating physician, Dr. L., said the condition was due to GERD.  Id. at pg. 49.  Given that this theory of entitlement could not have been addressed during the December 2013 VA examination, remand is necessary to obtain an addendum opinion.

As the service connection and increased rating claims are being remanded, the outcome of which could determine whether the Veteran meets the criteria for TDIU benefits, the Board finds that the claim for TDIU is inextricably intertwined with increased rating claim and must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate action to obtain VA treatment records from December 2016 to present, as well as the records scanned into VistA imaging identified in the September 11, 2007 and June 10, 2008 VA medical records.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by her as pertinent to her claims, including records from Dr. W. T., Ohio Heart & Health Vascular, and her psychiatric care provider at Belpre.  

3.  Forward the Veteran's claims file to an appropriate clinician for an addendum opinion.  Following such review of the claims file and any newly associated records, the examiner should provide a written addendum addressing the following:

a)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's claimed sleep apnea is caused by her service-connected lymphedema or GERD.  

b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's claimed sleep apnea is aggravated by her service-connected lymphedema or GERD.  

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the clinician is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  If warranted, refer the Veteran's TDIU claim to the Director of Compensation for consideration of an extraschedular TDIU under 38 C.F.R. § 4.16 (b) (2016).

5.  After ensuring that the requested actions are completed, the AOJ should conduct any other development actions deemed warranted, to include additional examinations if deemed necessary, and readjudicate the claims on appeal.  If any benefit sought is not fully granted, the AOJ must furnish a Supplemental Statement of the Case before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




